Citation Nr: 0214334	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-22 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The appellant had active duty service from July 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision and a 
November 1999 hearing officer's decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In those determinations, the RO inter alia 
granted service connection for right ear hearing loss, 
assigned a noncompensable rating, and denied entitlement to 
service connection for left ear hearing loss.  By a January 
2001 remand, the Board noted that the appellant had disagreed 
with the evaluation assigned to the right ear hearing loss 
disability and that the RO had not issued a statement of the 
case.  The Board instructed the RO to issue a statement of 
the case addressing that issue.  The Board also directed, 
with respect to the claim of service connection for a left 
ear hearing loss, that the RO comply with the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  

Pursuant to these remand directives, the RO provided the 
appellant with a statement of the case addressing the claim 
of the evaluation assigned to the right ear hearing loss in 
March 2001, as well as a supplemental statement of the case 
in May 2001 after receipt of additional evidence.  To perfect 
his appeal, the appellant had to file a substantive appeal, a 
properly completed VA Form 9 (Appeal to Board of Veterans' 
Appeals) or correspondence setting forth specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  The Board construes such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 C.F.R. 
§ 20.202 (2002).  The appellant has not filed a VA Form 9, 
and neither his March and August 2001 statements nor his 
representative's March and August 2002 statements discussed 
with any specificity an error of fact or law in an RO 
determination.  The Board concludes that, because the 
appellant has not perfected an appeal, that it does not have 
jurisdiction to address a claim for an increase in the 
evaluation of the right ear hearing loss disability.  


FINDING OF FACT

The appellant has a current left ear hearing loss that is not 
the result of a disease or injury incurred during service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA 
prescribed that the amendments to 38 U.S.C.A. § 5107 are 
effective retroactively to claims filed and pending before 
the date of enactment.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).  The United 
States Court of Appeals for the Federal Circuit has ruled 
that the retroactive effective date provision of the Act 
applies only to the amendments to 38 U.S.C.A. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West Supp. 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant filed the 
appropriate form seeking to establish entitlement to service 
connected compensation in November 1998.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In this case the 
appellant has been so notified by the January 1999 rating 
decision, by the May 1999 statement of the case, and by the 
supplemental statements of the case.  The appellant has been 
informed of the regulations implemented pursuant to the VCAA, 
and was informed of the evidence needed to substantiate his 
claim and of the duties that the RO would undertake to assist 
him in developing his claim and what he should do to 
substantiate his claim.  The appellant was specifically 
advised that he could obtain private medical records and 
submit them to VA, or identify such records and request VA to 
obtain them.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has been informed that to substantiate 
his claim he should submit evidence showing he has left ear 
hearing loss disability.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements to the appellant 
concerning evidence and information needed to substantiate 
his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The claims file includes 
private clinical records provided by the appellant concerning 
this case.  He has had several opportunities to identify 
other sources of evidence, such as when he filed his claim, 
his Notice of Disagreement, and his substantive appeal.  
Other opportunities to identify evidence were during his 
testimony before a RO hearing officer, and in the statements 
filed on his behalf by his representative.  The appellant has 
not provided information concerning additional evidence -- 
such as the names of treatment providers, dates of treatment, 
or custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  A report of 
contact dated in February 2001 revealed that the RO had 
advised the appellant that there was no evidence that had 
been requested but not obtained.  It was noted that the 
appellant indicated that there were no additional sources of 
evidence and that he would not be submitting additional 
evidence.  In an informal hearing presentation dated in 
August 2002, the appellant's representative asserted that all 
notification and development action required by VCAA had been 
completed.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in January 1999, August 1999, and December 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  The Board remanded 
the case to the RO in January 2001 for compliance with the 
VCAA.  Even if the RO had not evaluated the claim in light of 
the VCAA, there would be no possible benefit in again 
remanding this case for its consideration of the requirements 
of the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

II.  Analysis

The appellant contends that he has current disability from 
left ear hearing loss that he incurred during his active 
military service.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In 
order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A appellant who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.307 (2001).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a) (2001).

With regard to the initial element of the claim, whether 
there is a current left ear hearing loss, VA regulations 
define impaired hearing as a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000 or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  
VA audiological evaluations in January 1999, August 1999, and 
December 2000, and a private audiologist's report in April 
1999, revealed measurements corresponding to this criteria.  

The second element of the claim requires medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  The service medical records showed no hearing 
loss in the left ear during service.  When tested in November 
1965, his pure tone hearing thresholds, in decibels, for the 
following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
-5
0
-5
-10
15

The appellant contends that as a Morse Code operator he was 
exposed to intermittent acoustic trauma that resulted in the 
current left ear hearing loss.  The VA examination in August 
1999 revealed that the examiner had reviewed the service 
medical records and concluded that hearing in the left ear 
was within normal limits at all frequencies at the time of 
his separation from service.  According to the examiner, 
there was no significant decrease in hearing at any frequency 
in the left ear during his active duty service.  The Board 
cannot conclude, based on this evidence, that the appellant 
had left ear hearing loss during or within one year of 
service.  

The third element of a service connection claim requires 
medical evidence linking the current disability to that in-
service disease or injury.  The Board's review of the entire 
record found no competent medical evidence showing that the 
current left ear hearing loss was related to any disease or 
injury he incurred during such service.  Although there is 
evidence that he has moderate to severe high frequency 
sensorineural hearing loss in his left ear, the record 
contains no competent medical evidence that suggests a nexus 
between that disability and any disease or injury he incurred 
during his active military service.  The VA examinations in 
January 1999, August 1999, and December 2000 did not indicate 
that the hearing loss was related to the appellant's service 
in the 1960s.  The private audiologist in the April 1999 
report discussed the appellant's in-service duties, but noted 
that the military at that time did not consider those 
activities as productive of danger to hearing acuity.  The 
appellant testified at his August 1999 hearing that he had 
bilateral hearing loss due to his in-service activities as a 
Morse code interceptor.  However, his own assertion of a 
relationship between noise exposure in service and his 
current hearing loss disability in the left ear are afforded 
no probative weight in the absence of evidence that he had 
the expertise to render an opinion about the etiology of his 
left ear hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In light of the evidence and based on this analysis, the 
Board concludes that the record does not contain medical 
evidence of a causal relationship between any in-service 
injury or disease and the current left ear hearing loss 
disability.  For that reason, the Board concludes that the 
preponderance of the evidence weighs against entitlement to 
service connection for left ear hearing loss. 


ORDER

Service connection for left ear hearing loss is denied.  



		
	JEFFREY J. SCHUELER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

